—Appeal by the defendant from two judgments of the County Court, Suffolk County (Sherman, J.), both rendered November 24, 1992, convicting him of manslaughter in the first degree under Indictment No. 589/92 and criminal possession of a weapon in the third degree under S.C.I. No. 2423/92, upon his pleas of guilty, and sentencing him to consecutive terms of imprisonment of 8 Vs to 25 years and 2 Vs to 7 years, respectively.
Ordered that the judgments are affirmed.
The sentencing court did not err by imposing consecutive terms of imprisonment for the defendant’s convictions of criminal possession of a weapon in the third degree and manslaughter in the first degree since the crimes were not committed in a single act (see, Penal Law § 70.25 [2]; People v Bernier, 204 AD2d 732). Miller, J. P., Thompson, O’Brien, Santucci and Joy, JJ., concur.